DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-15, drawn to an electronic device, classified in CPC H01L 23/31.
II.	Claim 16-20, drawn to a process of making an electronic device, classified in CPC H01L 23/562.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process; i.e. instead of “etching” (see claim 16), a process of selective deposition may be used.  
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above 
a). the inventions have acquired a separate status in the art in view of their different classification; and
b). the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Claim 1 link(s) inventions I and II.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claims 1 and 16.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim 
During a telephone conversation with Kevin Hawkes (Registration No.75607) on 7/30/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Multitude supports for preventing die warpage.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schwab (US 2008/0224291), hereinafter Schwab.

Regarding claim 1, Schwab (refer to Figure 2C; also see Figures 2A-2D for more details and labels that are missing in Figure 2C) teaches a semiconductor device comprising: 
a first largest planar surface (124, para 20), a second largest planar surface (126, para 20) and a thickness (dimension of 122 that is normal to 124) between the first largest planar surface (12) and the second largest planar surface (126); and 
one of a permanent die support structure, a temporary die support structure, or any combination thereof (106 and 117 of Figure 2C; para 21; or alternatively, 107 described in last sentence of para 21) coupled to one of the first largest planar surface, 
wherein the first largest planar surface (124), the second largest planar surface (126), and the thickness (as described above) are formed by at least two semiconductor die (as semiconductor wafer 122 comprises at least two individual dies 102 – see para 20 and also shown in detail of 122 in Figure 2A).
Although Schwab teaches that the above structure reduces a warpage of the at least two semiconductor die (para 23), Schwab does not specifically state that “a warpage of one of the first largest planar surface or the second largest planar surface is less than 200 microns”.  However, Schwab teaches that the reason for warpage of the semiconductor die is that it bends or flexes easily due to reduced thickness and that the amount of warping can be reduced by reinforcing by the rigid support structure (para 23). In other words, Schwab teaches that warpage such as ““a warpage of one of the first largest planar surface or the second largest planar surface” is a result effective variable which is related to thickness; i.e. lower thickness results in lower rigidity causing greater warpage, and as such, warpage can be reduced by increasing rigidity by adding a rigid support to the at least two semiconductor die. Given that “a warpage of one of the first largest planar surface or the second largest planar surface” is a known results effective variable and its dependence on thickness is also known (as explained above), varying the thickness so that the warpage is in specific desired range would not be cause for undue experimentation. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Schwab so that “a warpage of one of the first largest planar surface or the second largest planar surface” is allowed only to a limited extent where it does not cause damage, such as in the recited range of “less than 200 microns”. The ordinary artisan would have been motivated to modify Schwab for at least the purpose of preventing failures that can occur due to excessive flexing or bending due to warpage by providing reinforcement by the rigid support structure (para 23 of Schwab).
Regarding claim 2, Schwab (refer to Figure 2C) teaches the device of claim 1, wherein the thickness should be small and is less that about 700 microns (para 20, last sentence), which overlaps with the claimed “between 0.1 microns and 125 microns”. It is noted that in the case where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Schwab so that the thickness is a specific low value, such as “between 0.1 microns and 125 microns”.  The ordinary artisan would have been motivated to modify Schwab for at least the purpose of reducing the size of the semiconductor device (para 3 and para 20).
Regarding claim 5, Schwab (refer to Figure 2C; also see Figures 2A-2D for more details and labels that are missing in Figure 2C) teaches the device of claim 1, wherein the 
Regarding claim 6, Schwab (refer to Figure 2C; also see Figures 2A-2D for more details and labels that are missing in Figure 2C) teaches the device of claim 1, wherein a perimeter of the at least two semiconductor die (102, para 20) comprises a closed shape (such as substantially square or rectangular shape of each 102 shown in detail of wafer 122 in Figure 2A). 
Regarding claim 7, Schwab (refer to Figure 2C; also see Figures 2A-2D for more details and labels that are missing in Figure 2C) teaches the device of claim 1, but does not specifically state that the one of the permanent die support structure, the temporary die support structure, or any combination thereof comprises “a perimeter comprising a closed shape”.  However, given that that each of the semiconductor die (102, see detail of Figure 2A) has a square or rectangular shape that has a perimeter comprising a closed shape and Figure 2C of Schwab, along with the disclosure that the purpose of the one of the permanent die support structure, the temporary die support structure, or any combination thereof is to provide support to the at least two semiconductor die, it would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Schwab so that the one of the permanent die support structure, the temporary die support structure has substantially similar shape to that of the part being supported; i.e. similar shape to that of the at least two semiconductor die; i.e. a shape that comprises “a perimeter comprising a closed shape”.  The ordinary artisan would have been motivated to modify Schwab for at least 
Regarding claim 8, Schwab (refer to Figure 2C; also see Figures 2A-2D for more details and labels that are missing in Figure 2C) teaches the device of claim 1, further comprising a second permanent die support structure, a second temporary die support structure, or any combination thereof coupled to one of the first largest planar surface, the second largest planar surface, the thickness, or any combination thereof (as para 16 of Schwab discloses that 104 may also be a structure with a plurality of layers laminated together – see para 16). 
Regarding claim 9, Schwab (refer to Figure 2C; also see Figures 2A-2D for more details and labels that are missing in Figure 2C) teaches the device of claim 1, wherein the permanent die support structure, the temporary die support structure, or any combination thereof (106 and 117 of Figure 2C) comprises two or more layers (two layers 106 and 117 are shown in Figure 2C). 
Regarding claim 10, Schwab (refer to Figure 2C; also see Figures 2A-2D for more details and labels that are missing in Figure 2C) teaches a die support structure comprising: 
a material (106 and 117 of Figure 2C; para 21; or alternatively, 107 described in last sentence of para 21) configured to be one of permanently coupled or temporarily coupled with a first largest planar surface (124, para 20), a second largest planar 
wherein the material is configured to be coupled to (best seen in Figure 2C, also see para 21) one of the first largest planar surface, the second largest planar surface, the thickness, or any combination thereof (in this case, coupled to 126, best seen in Figure 2C); 
wherein the first largest planar surface (124), the second largest planar surface (126), and the thickness (as described above) are formed by at least two semiconductor die (as semiconductor wafer 122 comprises at least two individual dies 102 – see para 20 and also shown in detail of 122 in Figure 2A). 
Although Schwab does not teach that the thickness is “between 0.1 microns and 125 microns”, Schwab does teach that the thickness is less that about 700 microns (para 20, last sentence), which overlaps with the claimed “between 0.1 microns and 125 microns”. It is noted that in the case where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Schwab so that the thickness is a specific low value, such as “between 0.1 microns and 125 microns”.  The ordinary artisan would have been motivated to modify Schwab for at least the purpose of reducing the size of the semiconductor device (para 3 and para 20).

Regarding claim 11, Schwab (refer to Figure 2C), teaches the die support structure of claim 10, wherein the material is configured to reduce a warpage of the at least two semiconductor die (para 23), but does not specifically state that it is configured to “reduce a warpage of one of the first largest planar surface or the second largest planar surface to less than 200 microns”. However, Schwab teaches that the reason for warpage of the semiconductor die is that it bends or flexes easily due to reduced thickness and that the amount of warping can be reduced by reinforcing by the rigid support structure (para 23). In other words, Schwab teaches that warpage such as ““a warpage of one of the first largest planar surface or the second largest planar surface” is a result effective variable which is related to thickness; i.e. lower thickness results in lower rigidity causing greater warpage, and as such, warpage can be reduced by increasing rigidity by adding a rigid support to the at least two semiconductor die. Given that “a warpage of one of the first largest planar surface or the second largest planar surface” is a known results effective variable and its dependence on thickness is also known (as explained above), varying the thickness so that the warpage is in specific desired range would not be cause for undue experimentation. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Schwab so that the material is configured so that a warpage of one of the first largest planar surface or the second largest planar surface” is allowed only to  preventing failures that can occur due to excessive flexing or bending due to warpage by providing reinforcement by the rigid support structure (para 23 of Schwab).
 
Regarding claim 12, Schwab (refer to Figure 2C; also see Figures 2A-2D for more details and labels that are missing in Figure 2C) teaches the die support structure of claim 10, wherein the material is a mold compound [para 26 describes that “support member” can be “a moldable material (e.g., a resin)”; also see para 22]. 

Regarding claim 13, Schwab (refer to Figure 2C; also see Figures 2A-2D for more details and labels that are missing in Figure 2C) teaches the die support structure of claim 10, wherein the material is configured to be removable (as the materials disclosed such as resin in para 26 are inherently capable of being removed, they read on having been “configured to be removable”).  
Whereas claim 13 is a product claim, the claim recites a method of steps therein (i.e. the recitation “by one of exposure to light, ultrasonic energy, peeling, etching, grinding, or any combination thereof”). Therefore, the claim amounts to a product by process claim. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.

Regarding claim 14, Schwab (refer to Figure 2C; also see Figures 2A-2D for more details and labels that are missing in Figure 2C) teaches the device of claim 10, but does not specifically state that the material comprises “a perimeter comprising a closed shape”.  However, given that that each of the semiconductor die (102, see detail of Figure 2A) has a square or rectangular shape that has a perimeter comprising a closed shape and Figure 2C of Schwab, along with the disclosure that the purpose of the one of the material is to provide support to the at least two semiconductor die, it would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Schwab so that the material comprises has substantially similar shape to that of the part being supported; i.e. similar shape to that of the at least two semiconductor die; i.e. a shape that comprises “a perimeter comprising a closed shape”.  The ordinary artisan would have been motivated to modify Schwab for at least the purpose of using a similar shape for the supported element and the supporting element (i.e. the material) so that adequate support is provided while still maintaining similar dimensions as the unsupported part, except the thickness. 

. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Schwab in view of Lin (US 2014/0183761), hereinafter Lin.

Regarding claims 3 and 4, Schwab (refer to Figure 2C; also see Figures 2A-2D for more details and labels that are missing in Figure 2C) teaches the device of claim 1, with Figure 2A showing each semiconductor die is (102) substantially rectangular, but does not specifically state that “a perimeter of the at least two semiconductor die is rectangular” (as recited in each of claims 3 and 4) and wherein a size of the at least two semiconductor die “is at least 6 mm by 6 mm” (as recited in claim 3); OR  “is 211 mm by 211 mm or smaller” (as recited in claim 4). However, Schwab teaches that there is motivation to reduce the size of semiconductor devices to reduce the size of the final packaged product and Lin teaches that common semiconductor dies are rectangular and have a small size such as  10 mm x 10 mm (para 64), which translates into approximately 10 mm x 20 mm for ”at least two semiconductor die”, which is a 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AJAY ARORA/Primary Examiner, Art Unit 2892